Citation Nr: 0525917	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-07 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a left 
lower extremity injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1962 to October 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran's claim was remanded by the Board for further 
development in January 2004 and in April 2005.  The 
development has been completed and the veteran's claim is now 
ready for Board review.


FINDING OF FACT

The veteran's left knee injury in service was acute and 
transitory in nature and resolved without any residual 
disability, and the veteran's current left lower extremity 
disability has not been shown by competent clinical evidence 
to be related to his military service.


CONCLUSION OF LAW

Chronic residual disability of a left lower extremity injury 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Notice

VA satisfied its duty to notify by means of an April 2004 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
appellant has been asked to submit evidence and information 
in his possession to the AOJ.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to the April 2004 VCAA notice.  Here, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records and VA treatment records have been 
obtained.  The veteran's private medical records have also 
been obtained.  The veteran has been provided a VA medical 
examination and the VA examiner provided a medical opinion.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  There is no 
indication that there exists any additional evidence which 
has a bearing on the veteran's claim which has not been 
obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

History and Analysis

The veteran's service medical records reveal that the veteran 
reported injuring his left knee in September 1964.  These 
records show that the veteran had continued left knee 
complaints in November 1964, January 1965, and November 1965.  
In November 1965, the veteran reported left knee pain off and 
on for the previous 10 to 12 months.  The diagnoses included 
contusion, with possible fracture of the left patella, and 
tendonitis.  The September 1966 discharge examination did not 
reveal any left knee or other left lower extremity 
disability.

In May 1970, less than four years after discharge from 
service the veteran reported that he had injured his left 
knee in 1961.  The veteran complained of numbness of the 
lateral side of the left foot.  The physician stated that it 
was most probably neuropathy secondary to arthritis of the 
knee.  Private medical records show that the veteran was 
treated for left lower extremity complaints in 1980, 1981, 
1982, and 1984. 

A December 2001 VA medical record reveals that the veteran 
complained of left leg pain since 1998.  A February 2002 VA 
clinical record notes that the veteran reported falling and 
injuring his left leg in service.  The examiner noted that 
the veteran had looseness of the left medial collateral 
ligament.  VA clinical records dated from March 2002 to April 
2004 reveal occasional complaints of back pain radiating down 
into either the left leg, or both legs.

On VA examination in May 2005, there was full range of motion 
of the left knee without pain.  Tests for instability were 
negative, and X-rays revealed no disability of the left knee.  
The examiner attributed the veteran's left leg complaints to 
a work (post service) related injury to the lumbosacral 
spine, shown by MRI evidence of central spinal stenosis at 
multiple levels, by evidence of multilevel degenerative 
changes with EMG, and by examination evidence of L5 
radiculopathy.  The examiner further noted that while there 
was a history of injury to the left knee in service, the 
examination and X-rays of the left knee were unremarkable for 
any evidence of instability or of post-traumatic degenerative 
changes.  The examiner opined that the veteran's left lower 
extremity complaints were related to his L5 radiculopathy and 
were not a result of disability incurred during his time of 
active duty.

While the veteran maintains that his current left lower 
extremity disability is due to service, as a layperson he is 
not competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The record does 
indicate that the veteran injured his left knee during 
service, and that he has had sporadic left lower extremity 
complaints since that time.  However, there is no medical 
evidence indicating that the in-service left knee injury 
resulted in a chronic left lower extremity disability.  Not 
only is there no medical evidence indicating that the veteran 
has current left lower extremity disability due to service, 
but there is a VA medical opinion that the veteran's current 
left lower extremity disability is a result of an intervening 
injury and is unrelated to service.  The preponderance of the 
evidence is against the veteran's claim and service 
connection for residuals of a left lower extremity injury.


ORDER

Entitlement to service connection for residuals of a left 
lower extremity injury is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


